Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 11/23/2020 is acknowledged.

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 3, 6-8, 11, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et. Al. (US 20180047880 A1 hereinafter Lim) and further in view of Vazan et. Al. (US 20050212419 A1 hereinafter Vazan).

	Regarding claim 1, Lim teaches in Fig. 6 with associated text a light emitting device package, comprising: 
a partition structure 45 having a first surface (bottom surface) and a second surface (top surface) opposing the first surface, the partition structure including first to third light emission windows (W3, W1 and W2) penetrating through the first surface and the second surface and spaced apart from each other (Fig. 6, paragraph [0045]); 
a cell array CA including first to third light emitting devices (C3, C1 and C2) (paragraph [0035]), the cell array being on the first surface of the partition structure to have the first to third light emitting devices overlap the first to third light emission windows (paragraph [0045]), respectively, each of the first to third light emitting devices including a first conductivity-type semiconductor layer 17, an active layer 15, and a second conductivity-type semiconductor layer 13 (paragraph [0036], Fig. 6); 
first and second wavelength conversion portions (53 and 51) filling interiors of the first and second light emission windows (Fig. 6), each of the first and second wavelength conversion portions having an interface (interface between 51a and 51c) at which a meniscus, concave in a direction of the second surface, is defined (paragraph [0047], Fig. 6); 
a first encapsulating portion (52 and 70) including a light-transmissive organic film layer (an embodiment is disclosed wherein 52 includes a light transmitting resin (paragraph [0050]) and 70 also includes a resin (paragraph [0051]) so that together they are interpreted to be a light-transmissive organic film layer), the first encapsulating portion filling an interior of the third light emission window, and covering the first and second wavelength conversion portions (Fig. 6).  
	Lim does not specify a second encapsulating portion covering the first encapsulating portion, the second encapsulating portion including a light-transmissive inorganic film layer.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover the first encapsulating portion of Lim with the second encapsulating portion of Vazan because according to Vazan such a structure can be used to protect a device from moisture (paragraph [0001]) to protect the device of Lim from moisture.

Regarding claim 11, Lim teaches in Fig. 6 with associated text a light emitting device package, comprising: 
a partition structure 45 including first to third light emission windows (W3, W1 and W2)  spaced apart from each other in a thickness direction (Fig. 6, paragraph [0045]); 
first and second wavelength conversion portions (53 and 51) filling interiors of the first and second light emission windows, respectively, the first and second wavelength conversion portions to convert incident light into light having a different wavelength, and the first and second wavelength conversion portions having a meniscus-shaped interface  (interface between 51a and 51c) (paragraph [0047], Fig. 6); 
a cell array CA including first to third light emitting devices (C3, C1 and C2) (paragraph [0035]), each of the first to third light emitting devices including a first conductivity-type semiconductor layer 17, an active layer 15, and a second conductivity-type semiconductor layer 13, the first to third light emitting devices overlapping the first to third light emission windows, respectively (paragraph [0036] and [0047], Fig. 6); 
a first encapsulating portion (52 and 70) filling an interior of the third light emission window, covering the first and second wavelength conversion portions to define a flat surface, and including a light-transmissive organic film layer (an embodiment is disclosed wherein 52 includes a light transmitting resin (paragraph [0050]) and 70 also includes a resin (paragraph [0051]) so that together they are interpreted to be a light-transmissive organic film layer) (Fig. 6).  
	Lim does not specify a second encapsulating portion covering the first encapsulating portion and including a light-transmissive inorganic film layer.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover the first encapsulating portion of Lim with the second encapsulating portion of Vazan because according to Vazan such a structure can be used to protect a device from moisture (paragraph [0001]) to protect the device of Lim from moisture.

Regarding claims 3 and 17, Lim in view of Vazan teaches the light emitting device package as claimed in claim 1.
Lim does not specify a thickness of the first encapsulating portion is greater than a thickness of the second encapsulating portion.  
	Vazan discloses in Fig. 11A with associated text a thickness of a first encapsulating portion is 0.5-5 microns (paragraph [0070]) and a thickness of a second encapsulating portion is 10 to several hundred nm and therefore envisions thicknesses wherein a thickness of the first encapsulating portion is greater than a thickness of the second encapsulating portion.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	

Regarding claim 6, Lim in view of Vazan teaches a contact surface between the first encapsulating portion and the second encapsulating is a flat surface (Lim Fig. 6 and Vazan Fig. 7H).  

Regarding claim 7, Lim teaches the first to third light emitting devices are parallel to each other (Fig. 6), and the third light emitting device is between the first and second light emitting devices (Fig. 6).  

Regarding claim 8, Lim teaches the first to third light emitting devices emit blue light (paragraph [0037]).  

Regarding claim 15, Lim in view of Vazan teaches the light emitting device package as claimed in claim 11.
Lim does not specify the first encapsulating portion includes a material exhibiting ductility higher than that of the second encapsulating portion however Lim in view of Vazan teaches using a resin or polymer layer (paragraph [0051] of Lim or paragraph [0070] of Vazan) and an oxide or nitride such as for example aluminum oxide, silicon dioxide, silicon nitride, silicon oxynitride, indium-tin oxide, diamond-like carbon (paragraph [0073] of Vazan) which are similar to those of the claimed invention. 
In reference to the claim language pertaining to “the first encapsulating portion includes a material exhibiting ductility higher than that of the second encapsulating portion”, the claiming of a new use, new function, or unknown property which would be obvious to make present in the prior art does not necessarily make the claim patentable. (In re Best, 195 USPQ 430, 433 (CCPA 1977) and In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112). Since Lim in view of Vazan show all the features of the claimed invention, using particular materials such that the first encapsulating portion includes a material exhibiting ductility higher than that of the second encapsulating portion would be an obvious. 

Regarding claim 18, Lim in view of Vazan teaches the light emitting device package as claimed in claim 17.
Lim does not specify the thickness of the first encapsulating portion is equal to 10 pm or less. However Lim teaches the first encapsulating portion is equal to 50 pm or less and Vazan discloses a thickness of a first encapsulating portion similar to that of Lim is 0.5-5 microns (paragraph [0070]) and therefore envisions the first encapsulating portion being equal to 10 pm or less.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	

Claims 2, 5, 9, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Vazan and further in view of Chu et. Al. (US 20150362165 A1 hereinafter Chu).

Regarding claim 2, Lim in view of Vazan teaches the light emitting device package as claimed in claim 1.
Lim does not specify the first and second wavelength conversion portions include quantum dots as Lim teaches using phosphors. 
Chu teaches using phosphors or quantum dots for wavelength conversion portions (paragraph [0163]) similar to those of Lim so that by substituting quantum dots for the phosphors of Lim the first and second wavelength conversion portions would include quantum dots.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to look to analogous art teaching alternative suitable or useful color converters, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Furthermore using quantum dots in place of phosphors was very well known in the art before the effective filing date of the claimed invention.

Regarding claim 5, Lim in view of Vazan teaches the light emitting device package as claimed in claim 1, wherein the second encapsulating portion includes SiON (Vazan .paragraph [0073])
Lim does not specify the first encapsulating portion includes an acrylic polymer however Lim does teach using a light-transmitting liquid resin. 
Chu teaches in Fig. 38 with associated text a first encapsulating portion (transparent polymer), similar to the portion 52 of the first encapsulating portion of Lin, includes an acrylic polymer (PMMA Polymethyl methacrylate paragraph [0162]).
	It would have been obvious to one of ordinary skill in the art, in view of the teachings of Chu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at ” in the first encapsulating portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 9, Lim in view of Vazan teaches the light emitting device package as claimed in claim 8.
Lim does not specify the first and second wavelength conversion portions include quantum dots emitting red light and green light respectively however Lim teaches the first and second wavelength conversion portions include quantum dots emitting red light and green light respectively (paragraph [0048]).  
Chu teaches using phosphors or quantum dots for wavelength conversion portions (paragraph [0163]) similar to those of Lim so that by substituting quantum dots for the phosphors of Lim the first and second wavelength conversion portions would include quantum dots emitting red light and green light respectively.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to look to analogous art teaching alternative suitable or useful color converters, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Furthermore using quantum dots in place of phosphors was very well known in the art before the effective filing date of the claimed invention.

Regarding claim 12, Lim in view of Vazan teaches the light emitting device package as claimed in claim 11, wherein the first and second wavelength converting portions include a curable photosensitive resin composition, the curable photosensitive resin composition including quantum dots dispersed in a binder resin (paragraph [0050]).  
Lim does not specify quantum dots dispersed in a binder resin as Lim teaches using phosphors. 

	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to look to analogous art teaching alternative suitable or useful color converters, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Furthermore using quantum dots in place of phosphors was very well known in the art before the effective filing date of the claimed invention.

Regarding claim 13, Lim in view of Vazan and Chu teaches the light emitting device package as claimed in claim 12.
Lim does not specify the binder resin includes a same composition as a composition of the light-transmissive organic film layer of the first encapsulating portion however Lim does teach using a light-transmitting liquid resin for both the binder resin (paragraph [0048]) and the first encapsulating portion (paragraph [0050]). 
Chu teaches in Fig. 38 with associated text a binder resin (resin for Red converter or Green converter) similar to that of Lim, includes a same composition (PMMA paragraph [0163]) as a composition (PMMA paragraph [0162]) of the light-transmissive organic film layer of a first encapsulating portion (Transparent polymer) similar to that of Lim.
	It would have been obvious to one of ordinary skill in the art, in view of the teachings of Chu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007), furthermore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included “an acrylic polymer” in the binder resin and the first encapsulating portion, since it has been held to be within the general skill of a worker in the art to select a 

Regarding claim 14, Lim in view of Vazan teaches the light emitting device package as claimed in claim 13.
Lim does not specify the binder resin includes an acrylic polymer. 
Chu teaches in Fig. 38 with associated text the binder resin similar to that of Lin includes an acrylic polymer (PMMA Polymethyl methacrylate paragraph [0163]).
	It would have been obvious to one of ordinary skill in the art, in view of the teachings of Chu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007), furthermore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included “an acrylic polymer” in the binder resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 16, Lim in view of Vazan teaches the light emitting device package as claimed in claim 11, wherein the second encapsulating portion includes SiON (Vazan .paragraph [0073])
Lim does not specify the first encapsulating portion includes an acrylic polymer however Lim does teach using a light-transmitting liquid resin. 
Chu teaches in Fig. 38 with associated text a first encapsulating portion (transparent polymer), similar to the portion 52 of the first encapsulating portion of Lin, includes an acrylic polymer (PMMA Polymethyl methacrylate paragraph [0162]).
	It would have been obvious to one of ordinary skill in the art, in view of the teachings of Chu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the ” in the first encapsulating portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Vazan and further in view of Lee (US 20180151543 A1).

Regarding claim 4, Lim in view of Vazan teaches the light emitting device package as claimed in claim 1, wherein: the first to third light emission windows have a rectangular shape elongated in a first direction when viewed from the first surface (Lim Fig. 3, paragraph [0028]).
Lim does not specify a thickness of the second encapsulating portion is equal to 30% or less of a length of the rectangular shape in a second direction of the rectangular shape Vazan teaches making a thickness of a second encapsulating portion to be 10 to several hundred nm. 
Lee teaches in Fig. 5C with associated text a dimension of light emitting devices 150, which are similar too or smaller than the dimensions of a rectangular shape (openings for 180), are 10 microns (paragraph [0065]) so that by using a similar dimension for the length of the rectangular shape in a second direction of the rectangular shape a thickness of the second encapsulating would be equal to 30% or less of a length of the rectangular shape in a second direction of the rectangular shape for example by using a thickness of a second encapsulating portion 10 nm as envisioned by Vazan and  a length of the rectangular shape in a second direction of the rectangular shape of 10 microns a thickness of the second encapsulating would be equal to 0.1% of a length of the rectangular shape in a second direction of the rectangular shape.
	Using a thickness of the second encapsulating portion similar to that taught by Vazan and making rectangular shape in a second direction of the rectangular shape as taught by Lee would have been In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 10, Lim in view of Vazan teaches the light emitting device package as claimed in claim 1.
Lim does not specify the first to third light emission windows include a reflective layer on side surfaces thereof. 
Lee teaches in Fig. 11 with associated text first to third light emission windows 1091, similar to those of Lim, which include a reflective layer 1058 on side surfaces thereof (paragraph [0123]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reflective layer on side surfaces of the first to third light emission windows of Lim as taught by Lee because according to Lee such a structure allows a higher quality display to have a higher contrast ratio (Lee paragraph [0141]) furthermore it would prevent light from being lost to absorption by 1090 and direct light toward a viewer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897